Citation Nr: 0026615	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air 
Force from January 1954 to January 1974, when he retired.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
current hearing loss that is of sufficient severity to 
constitute a disability for which service connection can be 
granted under applicable VA regulation.

2.  The record does not contain competent medical evidence of 
a current diagnosis of tinnitus.


CONCLUSION OF LAW

Well-grounded claims of service connection for bilateral 
hearing loss and tinnitus have not been presented and those 
claims are denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The September 1973 separation examination report contains 
audiometric test puretone threshold results, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
15
10
0
10
15

In addition, the service medical records do not contain any 
evidence that the appellant was treated at any time during 
service for any hearing loss, any tinnitus or any complaints 
of diminished hearing or ringing or buzzing in his ears.

The appellant submitted his original claim for benefits in 
June 1985.  While he listed a number of physical problems and 
complaints related to service on his application, he did not 
mention any hearing loss or tinnitus.  The appellant 
underwent VA medical examinations in August 1985, October 
1987, and July 1990.  The reports of those examinations 
contain no mention of any hearing loss or tinnitus, nor do 
any of the reports associated with any VA medical examination 
conducted in the past five years.  Review of the post-service 
medical evidence of record does not reveal any complaints of, 
or findings pertinent to, hearing loss or tinnitus.  VA 
outpatient records dated between 1997 and 1999 contain no 
diagnosis of hearing loss or of tinnitus.

The appellant has contended in various written statements 
that he has sustained bilateral hearing loss as the result of 
exposure to noise during his active service as a pilot for 
many years in the Air Force.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

For the appellant to be granted service connection for 
hearing loss or tinnitus, there must be evidence of a 
service-connected disease or injury and a present disability 
which is attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  There is no clinical 
evidence indicating that he has been diagnosed with tinnitus 
or that the appellant's hearing in either ear demonstrates 
any pertinent level over 40 decibels or three levels greater 
than 25 decibels or a speech recognition score less than 94 
percent.  Accordingly, there is no evidence that the 
appellant currently has any hearing loss disability which is 
of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.  Nor is there any evidence that the 
appellant currently suffers from any tinnitus which is 
related to service.  Therefore, the appellant's claims for 
service-connected disability benefits for bilateral hearing 
loss and tinnitus are not well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
rating decision appealed that the medical records in evidence 
did not include any that demonstrated that he had abnormal 
hearing in either ear or that he had been diagnosed with 
tinnitus.  He was again notified in the Statement of the Case 
that the evidence of record was negative for any hearing loss 
and/or tinnitus.  The Board views that information, and the 
information contained in this decision, as informing the 
appellant of the type of evidence needed, thus satisfying 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make either of these claims well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any hearing loss or 
from any tinnitus, and since he has failed to present 
competent medical evidence that his claims are plausible, 
that is, he has failed to present medical evidence that links 
the claimed conditions to service, the appellant's claims for 
service connection must be denied as not well-grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995).


ORDER

The appellant's claims for service connection for bilateral 
hearing loss and tinnitus are each denied as not well 
grounded.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

